DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-6-11, 16-17  are rejected under 35 U.S.C. as being unpatentable over Baca et al. 2011/0018174.

    PNG
    media_image1.png
    282
    487
    media_image1.png
    Greyscale


As illustrated supra, Baca et al. discloses (see paragraphs [0008], [0009], [0020]-[0026], fig.1) a mandrel-less electrodeposition system for preparing a filament comprising two electrodes142 and 144 having opposing, spaced-a part tips electrically-connected to multi-DC powers supply 120,the opposing tips of the electrodes defining a
deposition target axis(glasssubstrate150);a nozzle electrically-connected to the
multi-DC power supply 120 and spaced a part from the target electrodes and the
deposition target axis; and a reservoir (syringe pump 115 and liquid feedstock
110) configured to deliver a polymer composition through the nozzle (dispensing
needle117) and to the deposition target axis (glass substrate150,  note this is considered to be functional language. See MPEP 2114).
Baca et al. also states (see paragraphs [0022]-[0026]) that the multi-DC power supply 120 can include a negative DC output that is connected to the dispensing needle
Of the fiber-forming module, and a positive DC output that is connected to the
electrodes and the voltage may vary, thus enabling the system to produce
linearly-aligned fibers between the upper and lower electrodes on the glass
substrate 150. 
Baca et al. also discloses (see paragraph [0037]) use of needles having a diameter of 0.21mm.
Paragraph [0039] of Baca et al. discloses use of polymeric compositions comprising polyglycolids, polylactides, polycaprolactone, polycarbonate etc.
Thus, the system described by Baca et al.  includes all essential features of the system
claimed in claims 1-4 and 6-8 of the current application. 
	However Baca et al. does not specifically state “…the deposition target axis and not wholly onto a physical target surface.”  It would have been obvious to one having ordinary skill in the art at the time the invention was made to “…deposition target axis and not wholly onto a physical target surface”  because the device of Baca et al. does not utilize a mandrel rotation system (which is how this phrase is described in the current application as seen in [0050] which states “….and not wholly onto a physical target surface, such as a rotating mandrel, as with conventional electrodeposition processes.”

Regarding claim 17, Baca et al. also discloses using of three-electrode (see paragraphs [0028] and [0029]) system.

4.	Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. 2011/0018174  in view of Vidlund et al. 2016/0331527.
Baca et al. has been disclosed supra for teaching electrospinning and processes to produce fibers. However does not specify that the result is a prosthesis.
The subject-matter of claims 12 and14 relates to use of the filament produced by
The system claimed in claim as a prosthetic material such as a prosthetic chordae tendineae for a heart valve.  Vidlund et al. teaches heart valve with prosthetic chordae (see  tethers 138 and [0408] and see [0022] ,[0026], [0027], [0088]-[0089], [0095]-[0098], [0113]-[0114],[0196],[0283]-[0285],[0394]) using of electrospun polymer-based filaments as a prosthetic material, inter alia, for a prosthetic heart valve thus it would have been obvious to modify Baca et al. in order to produce prosthetic devices such as chordae tendineae.
.
Allowable Subject Matter
5.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        July 27, 2022